Citation Nr: 1219563	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO. 06-23 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a renal disorder.

3. Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.

These matters were last before the Board of Veterans' Appeals (Board) in May 2011, on appeal from a February 2006 rating decision of the Waco RO. The Veteran provided testimony at a January 2009 hearing before the undersigned Veterans Law Judge. A transcript of this hearing is associated with the claims file.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The evidence developed since the Board's last review of this matter raises the Veteran's entitlement to service connection for a scar of the stomach, secondary to surgery undertaken for a service-connected disorder. This matter is REFERRED to the RO for appropriate action. 

The issue of service connection for a renal disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1. The Veteran provided competent and with resolution of the benefit of the doubt in the Veteran's favor, credible statements regarding an in-service low back injury.

2. The preponderance of the evidence indicates that the Veteran's current low back disability manifested by degenerative disc disease and degenerative joint disease did not begin during active service, is not related to any incident of service, and was not manifest as arthritis within one year after discharge from service.

3. Resolving reasonable doubt in favor of the Veteran, his current lumbar spine disorder manifested by chronic lumbar myofascial syndrome had its origins in service.

4. The Veteran does not now, or at any time during the appellate period, have a gastrointestinal disorder that is related to any incident of active military service, including the use of prescribed medications for any service-connected disorder. 


CONCLUSIONS OF LAW

1. A lumbar disability manifested by myofascial syndrome, but not degenerative joint or degenerative disc disease, was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2011). 

2. The criteria for the establishment of service connection for a gastrointestinal disability manifested from post operative residuals of duodenal ulcer are not approximated. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2011). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). The VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of the VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

A December 2005 pre-decisional letter provided the Veteran with notice of VA's duties to notify and assist him in the development of his claims consistent with the laws and regulations outlined above. In this regard, the letter informed him of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain evidence in support of his claims, and the assistance that VA would provide to obtain information and evidence in support of his claim. In April 2006, he was also given notice regarding disability ratings and effective dates of awards. 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A (West 2002). The Veteran's service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained. All evidence constructively of record has been secured. The RO arranged for a VA examination. McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2). VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence [including statements of the claimant]; contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the [VA] to make a decision on the claim."). Thus, VA's duty to assist is met. Accordingly, the Board will address the merits of the claims. 


The Merits of the Claims 

The Veteran is essentially seeking service connection for a back disorder and for a gastrointestinal disorder. The Veteran is not represented by legal counsel and the law therefore requires that the Board broadly construe his description of his claimed disorders from his report of symptoms, and not limited to their diagnoses. Ingram v. Nicholson, 21 Vet.App. 232 (2007); Brokowski v. Shinseki, 23 Vet.App. 79 (2009); see also Clemons v. Shinseki, 23 Vet.App. 1 (2009) (observing that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim). 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claims will be granted on this basis. 38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993) (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).


Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A.§§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability. See 38 C.F.R. § 3.310(a). 

When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice- connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Lay persons are not competent to opine as to medical etiology or render medical opinions. See Grover v. West, 12 Vet. App. 109, 112 (1999). Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Chronic diseases, such as arthritis, will be presumed to have been incurred in service if it had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 1137 38 C.F.R. §§ 3.307, 3.309. 

Essentially all of the Veteran's service treatment records are unavailable through no fault of his own. Only one record from August 1953 has been secured. In these circumstances, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991). However, case law does not establish a heightened "benefit of the doubt," only a heightened duty to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision when the Veteran's medical records have been lost. 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 3.102. 

Low Back Disorder

The Veteran presented hearing testimony and various statements regarding an in-service low back injury that occurred when he prevented another soldier from falling over the side of a ramp. He sought treatment a few hours later when he began to experience low back pain. He was treated and given a plywood board on which to sleep. See December 1995 statement, February 2007 statement, and January 2009 hearing transcript.

Significantly as it bears on his credibility, the Veteran's essential account of the in-service incident has been consistent throughout the course of seeking service connection since his first attempt in 1995, and indeed in the context of a claim for non-service-connected pension benefits first submitted in November 1978. The earliest postservice treatment record is dated in 1978 from a VA medical facility, which indicates the Veteran was experiencing back problems. He was put on bed rest and advised to ice or apply heat to his back 4 times a day. Additional VA treatment records dated in November 1978 show that the Veteran reported having a 23 year history of persistent low back pain - consistent with his military service time. The assessment was acute and chronic low back pain.

Private treatment records in 1991 show the Veteran reported having a 37 year history of recurrent low back pain that began after lifting someone. Although the nature of the incident was reported somewhat differently, the essential time frame of back symptom onset places its beginning during the Veteran's military service. The assessment was low back syndrome. See May and August 1991 private hospital treatment records.

A June 1992 private physician's statement contains a diagnosis of mechanical back pain. On the December 1992 VA examination, the Veteran's complaints of low back pain since service were noted as was the reported in-service injury. Low back findings were noted but no diagnosis was made. X-rays revealed mild levoscoliosis that was probably positional and represented the only change since a November 1991 study. Small vertebral osteophytes were compatible with his age. 
Private treatment records in September 1995 continue to show complaints of low back pain. 

The impression of May 2008 MRI findings was lumbar spondylosis and disc bulging. September 2010 VA X-rays revealed reverse spondylolisthesis of L5 on L4 secondary to degenerative changes and degenerative disc disease.

The Veteran was afforded a VA examination in September 2010 in which low back strain was diagnosed and the opinion was that this disorder was less likely related to service since there was not a sufficient showing of a low back problem in the service treatment records. Since the service treatment records were not associated with the claims file, the Board found that the opinion and rationale are not probative. 




In June 2011, the Veteran was afforded another examination in which the claims file was reviewed and pertinent aspects of the medical history were noted. The diagnoses were chronic lumbar myofascial syndrome, lumbar degenerative joint disease and degenerative disc disease. As the Board notes here, the examiner commented that the Veteran's recollections of the incident that caused his back pain had been consistent over the years and that the claims file supported a soft tissue injury to the low back. 

Significantly, the examiner observed that degenerative disease in the spine was highly unlikely at the Veteran's age at the time of the injury and at the time of his active duty service. He added that degenerative disc disease and degenerative joint diseases are diseases "of life" and that they occur with the gradual wearing out of cartilage and discs, and requires many years of progression. He opined that the degenerative disease was not caused by or aggravated by the Veteran's service. However, given the Veteran's account and his findings, the physician also opined that it is at least as likely as not that the Veteran's chronic myofascial syndrome was a result of the injury described by the Veteran.

With regard to lay evidence, the Veteran is competent to report receiving a back injury in service and having subsequent recurrent back pain. See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469.

In light of the long history of documented low back complaints and the consistency over the years of the reported in-service injury, the Board also finds the Veteran's statements to be credible as to the in-service injury and continuity of symptoms. See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible."). 

Although the 2010 VA opinion is not probative, for reasons previously noted, the 2011 VA examiner provided competent and probative evidence as to the etiology of the diagnosed low back disorders. The opinions, which supported the claim with regard to myofascial back syndrome but not with regard to degenerative disc and degenerative joint disease were based on examination and a review of the claims file. The physician also supported the opinions with adequate explanations of the rationales.

Notably, there is no diagnosis of lumbar arthritis within the first year following the Veteran's separation from service. X-rays of the lumbar in 1991 and 1992, which was several decades after service, also failed to show evidence of arthritis. Accordingly, a presumption of service connection for lumbar arthritis is not warranted pursuant to the provisions of 38 C.F.R. §§ 3.307 and 3.309(a).

In short, the evidence of record is sufficient to establish service connection for myofascial syndrome of the lumbar but not for any other diagnosed lumbar disorder.

Stomach Disorder:

The Veteran contends that he has a stomach disorder related to his service. He testified that he has had stomach pain ever since he left the service and that he was first treated after service at Parkland Hospital in Dallas, Texas. See the January 2009 hearing transcript.

The record shows that the Veteran was provided a general VA examination in December 1992 that did not reveal and findings or complaints of a stomach disorder. 

The earliest documented evidence of a stomach disorder is September 1995 private treatment records. It was noted that the Veteran had a history of a duodenal ulcer and bleed in 1993. The recurrence of the duodenal bleed was considered most likely secondary to non-steroidal anti-inflammatory medications (NSAIDs). An esophagogastroduodenoscopy (EDG) revealed a duodenal ulcer and visible vessel. Surgical treatment followed with an oversew of the bleeding duodenal bulb ulcer, vagotomy, and pyloroplasty.

On a July 2011 VA examination, the Veteran complained of having difficulty swallowing his saliva, but there was no dysphagia. He also reported periodic bright red blood per rectum and chronic constipation. He denied any other symptoms and treatment for a gastrointestinal disorder. The physician found no evidence of a current gastrointestinal condition and no opinion was offered at that time since the claims file was not available for review.

A September 2011 addendum indicates the claims file was reviewed. The physician noted pertinent aspects of the Veteran's medical history and stated that the Veteran reported taking NSAIDS for his low back pain when he was treated for the ulcer in 1995. Although the medical indication for the non-steroidal anti-inflammatory drugs was not recorded in the medical record, the physician opined that it was most likely that the bleeding duodenal ulcer and subsequent surgery were the result of the medication taken for the Veteran's low back pain. 

Significantly as it shows whether the Veteran has a current disorder, the examiner noted that there was no current residual of the stomach condition other than a scar that is a residual of the surgery. 

The Veteran is not shown to have any type of stomach disorder during the course of the appeal and there was no recurrence of the duodenal ulcer bleed that last occurred in 1995. As is noted in the introduction section, to the extent that the evidence suggests that the Veteran has any residual of the 1995 treatment, it appears that it may be a scar, which is referred to the RO for appropriate action. 

In sum, the Veteran does not now have nor did he have a stomach disorder during the appellate period, and a grant of service connection is not appropriate. McClain v. Nicholson, 21 Vet.App. 319 (2007) (the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim); see also Hart v. Mansfield, 21 Vet.App. 505 (2007) ("[S]taged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.").


ORDER

Service connection for a lumbar disability manifested by myofascial syndrome but not degenerative disc disease or degenerative joint disease is granted

Service connection for the residuals of a post operative duodenal ulcer is denied.


REMAND

The Veteran contends that he has a kidney disorder that is related to the same in-service injury that involved his low back.

The May 2011 Board remand requested a VA examination that included a review of the claims file to include specific sections of the January 2009 hearing transcript.

The record shows that the VA examination was conducted in July 2011 but that the claims file was not made available for review. No diagnosis was made based on the examination and opinions were offered without the review of the claims file. The opinions are not credible and lack probative value since they were offered without consideration of any medical records. Also, the record reflects the presence of disorders during the course of the appeal that are related to the kidney that were not addressed by the examiner.

Although an addendum was made after the claims file was reviewed, it did not refer to the claimed kidney disorder.



The July 2011 VA examination report did not achieve substantial compliance with this aspect of the Board's remand instructions and the evidence and information in the claims file is insufficient for the Board to determine whether this omission constituted harmless, nonprejudicial error. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (absent a showing of nonprejudicial error, a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). 

A March 2007 VA treatment record indicates the Veteran was scheduled to have a sonogram. Since the sonogram findings are not associated with the claims file, they should be secured. If such records do exist then they must be obtained since they are constructively of record. See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)


1. The RO/AMC must obtain copies of all VA treatment records since July 2011 that relate to the claimed renal disorder as well as a copy of any renal sonograms since March 2007.

2. Once all available medical records have been received, return the record to the physician who conducted the July 2011 renal VA examination and September 2011 addendum for the purpose of determining whether the claimed renal disorder began during service or is related to any incident of service. 

* The entire claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. The following must be accomplished:

The physician must identify whether the Veteran has or had AT ANY TIME AFTER FILING HIS CLAIM in November 2005, a renal/kidney related disorder.

The physician must opine whether the identified renal/kidney disorder was the result of any incident of active service or as a result of prescribed medications for his low back disorder. 

* The physician's attention is drawn to the following evidence:

a. Pages 5 through 14 and page 26 of the hearing transcript of the Veteran's January 2009 hearing before the undersigned Veterans Law Judge, which set forth a description of an in-service injury and the Veteran's contention. 

b. The March 2007 VA treatment records that indicate the Veteran was to be evaluated for "renal fx" and that show he was prescribed medication for diabetic nephropathy.

c. The July 2011 VA records that reflect incontinence.

* The physician must fully explain the medical and factual bases for any opinion. The mere statement of the physician's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims file; conducted the necessary clinical testing or interview with the Veteran; and whether the examiner explained the factual and medical bases for any opinion.

* If the physician finds that additional testing or examination is needed to provide the requested opinions, then such examination must be scheduled.

3. Readjudicate the Veteran's claim. If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


